Exhibit 10.2 DEBENTURE AMENDMENT AGREEMENT THIS DEBENTURE AMENDMENT AGREEMENT (this “ Amendment ”), effective as of September 2, 2014 (the “ Effective Date ”), is entered into among PLC SYSTEMS INC., a Yukon Territory corporation (the “ Company ”), and each holder of the Company’s 5% Senior Secured Convertible Debentures (the “ Holders ,” and each a “ Holder ”), that has executed the signature page hereto. WHEREAS, the Company is a party to that certain Securities Purchase Agreement, made as of February 22, 2011, as amended to date, pursuant to which the Company issued convertible senior secured debentures to the Holders in the principal amount of $5,391,355 (collectively, the “ Debentures ”); WHEREAS, the Debentures may be amended upon the written consent of the Company and the holders of a majority in principal amount of the then outstanding Debentures, and WHEREAS, the Holders hold a majority in principal amount of the outstanding Debentures. NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties agree as follows: 1.
